Judge Mills
delivered the Opinion of the Court.
It seems to the court that there is error in the judgment in excluding the parol evidence offered to prove that an order given by the obligee on the obligor, was part of a payment already credited, and to do away the effect of a receipt which, according to Well settled principles, may be explained, varied and contradicted by parol evidence. And also, in excluding a co-obligor in the note, not a party to the suit, as a witness, when offered by the plaintiffs below, who were obligees, as he could not be incompetent when offered to depose against his own interest.
Talbott, for appellants.
It is therefore considered &c. judgment reversed., anti cause remanded for new proceedings not inconsistent herewith.